DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                        
This office action is in response to the RCE filed on 3/9/2021.  Claims 1-30 remain pending with claims 1-4, 6, 10-14, 16-18, 20, 24-26, 28 have been amended.                                 

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.                 
In the remarks, Applicants made three main arguments.                                     
a)  The first argument:  As for the features “controlling the light emission element of the at least one display pixel coupled to the touch sensing electrode receiving the first touch driving signal to keep turned on when the first touching driving signal is transmitted” of claim 1, the relation between “touch sensing electrode” and “first touch driving signal” is further defined in the features “transmitting a first touch driving signal to at least one of the touch sensing electrodes served as an electrode of the corresponding light emission element during a touch sensing period” recited in claim 1.  Therefore, said touch sensing electrode must be an electrode “served as an electrode of the OLED” as specified in claim 1 of the instant application, and thus the first touch driving signal is sent to the touch sensing electrode served as an electrode of the OLED.  Based on the structure of the OLED pixel of the instant application, this electrode is the drain electrode of the transistor (see FIG. 3).  In Gupta, similar electrode served as an electrode of OLED is also the drain electrode (see FIGs. 7-9).  In Lee, the transistor’s electrode served as an electrode of OLED is the source or drain electrode of M2 (see FIG. 6), NOT the gate electrode of M2.  Therefore, according to Lee’s teaching, the input data sent to the gate electrode of M2 cannot be regarded as the first touch driving signal sent to the touch sensing electrode of the instant application.                         
This argument is not persuasive.  As shown in figure 6, Lee clearly teaches that the drain electrode of transistor M2 configured to connect to the anode electrode of the OLED.  As the input data being sent to the gate electrode of M2 to turn on the driving transistor M2 to cause the driving signal to be sent to the drain electrode of the transistor M2 and anode electrode of the OLED;  therefore, the drain electrode of transistor M2 served as anode electrode of the corresponding light emission element OLED (see figure 6 and its associated depictions).  Furthermore, from the same field of endeavor, Gupta teaches that a touch screen having touch circuitry integrating into an OLED display (see abstract, sections [0005], [0018], [0019], figures 8A/8B, 9A-9D and its associated depictions) for allowing a user to perform various functions displayed on the touch screen by touching the touch screen using a finger/stylus (see section [0031]).  Lee and Gupta are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee by including the implementation of integrating a touch screen into an OLED display in order to allow a user to perform various functions displayed on the touch screen by touching the touch screen using a finger/stylus.  Therefore, Lee in view of Gupta clearly teach that “transmitting a first touch driving signal to at least one of the touch sensing electrodes served as an electrode of the corresponding light emission element during a touch sensing period” recited in claim 1.                                 
b)  The second argument:  Further, claim 1 of the instant application clearly specifies that the first touch driving signal is transmitted during the touch sensing period (i.e., claim 1, lines 7-9: transmitting a first touch driving signal to at least one of the touch sensing electrodes served as an electrode of the corresponding light emission element during a touch sensing period).  Therefore, the features “controlling the light emission element of the at least one display pixel coupled to the touch Lee fails to teach the features associated with touch sensing period, touch driving signal or touch sensing electrode (Lee is silent on any touch control operations).                                           
This argument is not persuasive.  Lee in view of Gupta teach the features associated with touch sensing period, touch driving signal or touch sensing electrode.  In column 5 lines 40-63, column 7 lines 18-62 and column 8 lines 16-41, Lee clearly teaches sensing period, driving signal or sensing electrode.  When a scan signal is applied to the gate electrode of the first transistor M1, an input data is applied to the first electrode of the first transistor M1 (see column 7 lines 53-55; i.e., sensing period).  The driving of the pixels 140 is divided into a reset period Reset, a threshold voltage compensation period Vth, a scan/data input period Scan, an emission period Emission, and an emission turn-off period OFF for each frame (see column 8 lines 16-20; i.e., driving signal).  Circuitry diagrams and waveform diagrams for explaining the driving of an organic light emitting display (see column 8 lines 39-41; i.e., driving signal).  From the same field of endeavor, Gupta teaches that a touch screen having touch circuitry integrating into an OLED display (see abstract, sections [0005], [0018], [0019], figures 8A/8B, 9A-9D and its associated depictions) for allowing a user to perform various functions displayed on the touch screen by touching the touch screen using a finger/stylus (see section [0031]).  Lee and Gupta are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee by including the implementation of integrating a touch screen into an OLED display in order to allow a user to perform various functions displayed on the touch screen by touching the touch screen using a finger/stylus.                        
c)  The third argument:  The OLED keeps turned on just because the input data is served to drive the display operations of the OLED, and the OLED needs to be turned on to emit light during the display period (not in the touch sensing period).                             
This argument is not persuasive.  Lee clearly teaches that the OLED is turned on to emit light during the display period (see column 8 lines 21-38; i.e., the data signal Data(t), scan signal Scan(n), the control signal GC(t) are collectively applied to all of the pixels 140 that constitute the display unit 130 for display operation for periods other than the scan/data input period Scan, and the emission operations of the respective pixels 140 are simultaneously implemented in all of the pixels 140 of the display unit 130 for each frame).  Lee also clearly teaches that light emission of the pixels 140 in accordance with the data of one frame is performed throughout the display unit 130, including all of the pixels 140 (see column 5 lines 45-47; i.e., OLED is turned on to emit light during the display period).  Furthermore, none of the claims 1, 14, 29 and 30 even claiming that the OLED needs to be turned on to emit light during the display period, not in the touch sensing period.                         

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.                             


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPN 9,183,778) in view of Gupta et al (US 2014/0225838), hereafter as Gupta.                     
RE claims 1 and 14, Lee discloses the invention substantially as claimed.                    
Lee discloses that a display system and a method of using it (see figure 1), comprising: a panel (see figure 1 and column 5 lines 12-23; i.e., display unit 130), comprising: a plurality of display pixels (see figure 1 and column 5 lines 12-23; i.e., pixels 140), each comprising a light emission element and a driving transistor (see figure 6 and column 7 lines 18-28, 49-62; i.e., OLED and driving transistor M2) and having a first power receiving terminal (see figure 6; i.e., source electrode of driving transistor M2) and a second power receiving terminal (see figure 6; i.e., drain electrode of driving transistor M2); and a sensing electrode layer, comprising a plurality of sensing electrodes, each of which coupled to the light 
However, Lee does not specifically disclose that integrating an OLED panel with a touch driving/sensing system.                    
From the same field of endeavor, Gupta teaches that a touch screen having touch circuitry integrating into an OLED display (see abstract, sections [0005], [0018], [0019], figures 8A/8B, 9A-9D and its associated depictions) for allowing a user to perform various functions displayed on the touch screen by touching the touch screen using a finger/stylus (see section [0031]).                              
Lee and Gupta are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee by including the implementation of integrating a touch screen into an OLED display in order to allow a user to perform various functions displayed on the touch screen by touching the touch screen using a finger/stylus.                               
RE claim 15, Lee in view of Gupta disclose that wherein the controller further transmits a first power supply voltage to the first power receiving terminal during a display period (see column 5 lines 34-40; i.e., the timing controller 150, first power supply voltage 170).                              
RE claims 2 and 16, Lee in view of Gupta disclose that wherein the driving transistor of the at least one display pixel coupled to the touch sensing electrode receiving the first touch driving signal are configured to keep turned on when the first touch driving signal is transmitted (see figures 1/9 and 
RE claims 3 and 17, Lee in view of Gupta disclose that a power controller, coupled to the controller, for generating a second power supply voltage and a third power supply voltage according to a control signal from the controller; and a power switch, coupled to the power controller, for generating a second driving signal by outputting the second power supply voltage and the third power supply voltage alternately, and transmitting the second driving signal to a second power receiving terminal of the plurality of display pixels when the first touch driving signal is transmitted (see column 5 lines 34-40, column 7 lines 54-67, column 8 lines 1-35; i.e., power controller 170, first power ELVDD, second power ELVSS, third power Coled).                          
RE claims 4 and 18, Lee in view of Gupta disclose that wherein the second driving signal and the first touch driving signal substantially have the same amplitude, frequency and phase (see figures 5&7 and its associated depictions).                       
RE claims 5 and 19, Lee in view of Gupta disclose that wherein each of the plurality of display pixels further comprises a first transistor coupled between the light emission element and the driving transistor of the corresponding display pixel (see figure 7 and its associated depiction; i.e., each of pixels 140 comprising first transistor M1).                    
RE claims 6 and 20, Lee in view of Gupta disclose that wherein the first transistor is turned off when the first touch driving signal is transmitted (see column 10 lines 64-67; column 11 lines 9-11; i.e., first transistor M1 is turned off, while driving transistor M2 is turned on for transmitting driving signal).                        

RE claims 8 and 22, Lee in view of Gupta disclose that wherein each of the touch sensing electrodes is the cathode electrode of the OLED, and the driving transistor is a P-type metal oxide semiconductor (PMOS) transistor coupled to the anode electrode of the OLED (see column 3 line 19, column 7 lines 43-62, column 12 lines 15-21).                     
RE claims 9 and 23, Lee in view of Gupta disclose that wherein each of the touch sensing electrodes is the anode electrode of the OLED, and the driving transistor is an N-type metal oxide semiconductor (NMOS) transistor coupled to the cathode electrode of the OLED (see column 2 line 63, column 3 lines 54-67, column 7 lines 43-62, column 10 lines 21-25, 64-67).                     
RE claims 10 and 24, Lee in view of Gupta disclose that wherein the controller further transmits a third driving signal to at least one of a plurality of data lines and a plurality of scan lines of the touch panel when the first touch driving signal is transmitted (see column 8 lines 10-67, column 9 lines 5-65).                  
RE claims 11 and 25, Lee in view of Gupta disclose that wherein the third driving signal and the first touch driving signal substantially have the same amplitude, frequency and phase (see figures 4, 5, 7 and its associated depictions).                     
RE claims 12 and 26, Lee in view of Gupta disclose that wherein there are M scan lines in the touch panel and the first touch driving signal is transmitted by N times during display of a frame of image on the touch panel, and the first touch driving signal is transmitted after every M/N scan lines are scanned (see figures 1, 2, 5, 6, 7 and its associated depictions).                          
RE claim 27, Lee discloses that wherein the controller is coupled to the touch sensing electrode layer and the first power receiving terminal via a driving line, which is disposed between a power line 
RE claims 13 and 28, Lee discloses the invention substantially as claimed.                   
However, Lee does not specifically disclose that wherein the first touch driving signal is transmitted and sensed with a self-capacitance touch sensing operation.              
Gupta teaches that touch screens 124, 126 and 128 may be based on self-capacitance touch sensing.  As in a self-capacitance based touch system, an individual electrode with a self-capacitance to ground can be used to form a touch pixel for detecting touch (see section [0033]).                   
Lee and Gupta are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee by including the self-capacitance touch sensing system/operation from Gupta in order to enable every individual electrode in the system to form a touch pixel for detecting a touch.             

Allowable Subject Matter
Claim 30 is allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of that, a power switch, coupled to the power controller, for generating a second driving signal by outputting the second power supply voltage and the third power supply voltage alternately, and transmitting the second driving signal to the second power receiving terminal of the at least one display pixel coupled to the touch sensing electrode receiving the first driving signal when the first driving signal is transmitted, in the environment of claim 30.                  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                


/FRED TZENG/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        

FFT
March 24, 2021